NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                            OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CAROLINE BIRK,                                   No. 16-16737

                Plaintiff-Appellant,             D.C. No. 2:15-cv-00446-KJM-
                                                 CMK
 v.

ROYAL CROWN BANCORP, INC.; et al.,               MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Caroline Birk appeals pro se from the district court’s judgment dismissing

her action alleging federal and state law claims relating to her loan and a

subsequent foreclosure. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
152 F.3d 1193, 1194 (9th Cir. 1998). We affirm.

      The district court properly dismissed Birk’s action as barred by the doctrine

of res judicata because Birk’s claims arose from the same transactional nucleus of

facts and could have been raised in her prior action, which resulted in a final

judgment. See Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir.

2005) (setting forth elements for res judicata and requirements for identity of

claims and final judgment on the merits).

      Birk’s challenge to the district court’s denial of her motion for a temporary

restraining order is moot. See Mt. Graham Red Squirrel v. Madigan, 954 F.2d

1441, 1450 (9th Cir. 1992) (when underlying claims have been decided, the

reversal of a denial of preliminary injunctive relief would have no practical

consequences, and the issue is therefore moot).

      AFFIRMED.




                                          2                                       16-16737